Name: Commission Implementing Regulation (EU) No 796/2014 of 23 July 2014 amending Regulation (EC) No 501/2008 laying down detailed rules for the application of Council Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  trade policy;  documentation;  international trade;  agricultural activity;  marketing
 Date Published: nan

 24.7.2014 EN Official Journal of the European Union L 218/1 COMMISSION IMPLEMENTING REGULATION (EU) No 796/2014 of 23 July 2014 amending Regulation (EC) No 501/2008 laying down detailed rules for the application of Council Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 3/2008 of 17 December 2007 on information provision and promotion measures for agricultural products on the internal market and in third countries (1), and in particular Article 15 thereof, Whereas: (1) Commission Regulation (EC) No 501/2008 (2) establishes rules for the drawing-up, selection, implementation, financing and checking of the programmes referred to in Article 6 of Regulation (EC) No 3/2008. (2) In view of the reform of the Union policy concerning the promotion of agricultural products which is intended to apply as of 1 December 2015, it is appropriate to revise the calendar for the submission of programmes laid down in Articles 8 and 11 of Regulation (EC) No 501/2008. The revised calendar will also allow the trade and inter-trade organisations concerned to become acquainted with the new frequency of the submissions that would be applied as of 2016 due to the reform of the policy. (3) Regulation (EC) No 501/2008 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 501/2008 is amended as follows: (a) in Article 8(1), the second subparagraph is replaced by the following: Trade and inter-trade organisations in the Union which are representative of the sectors concerned (hereinafter referred to as proposing organisations ) shall submit their programmes to the Member State no later than 28 February; (b) Article 11 is replaced by the following: Article 11 Selection of programmes by the Commission 1. Member States shall send to the Commission the list referred to in Article 9(1) including, if applicable, the list of implementing bodies which they have selected, if these have already been selected in accordance with Article 8(3), and a copy of each programme. It shall be submitted both electronically and by post and received by the Commission no later than 30 April. In the case of programmes involving more than one Member State, this notification shall be made by common accord of the Member States concerned. 2. No later than 15 July the Commission shall inform the Member States concerned if it finds that all or part of a programme submitted does not comply with: (a) the Union rules; or (b) the guidelines, in the case of the internal market; or (c) the criteria referred to in Article 9(2), in the case of third countries. 3. In accordance with the third subparagraph of Article 7(2) of Regulation (EC) No 3/2008, the Member States shall send their amended programmes to the Commission within 55 calendar days of receiving the information referred to in paragraph 2 of this Article. After checking the amended programmes the Commission shall decide no later than 30 November which programmes it may part-finance in accordance with the procedure referred to in Article 16(2) of Regulation (EC) No 3/2008. 4. The proposing organisation(s) shall be responsible for the proper implementation and management of the programmes selected. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply to the proposals for programmes referred to in Regulation (EC) No 3/2008 to be submitted as from 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 3, 5.1.2008, p. 1. (2) Commission Regulation (EC) No 501/2008 of 5 June 2008 laying down detailed rules for the application of Council Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries (OJ L 147, 6.6.2008, p. 3).